Citation Nr: 0002006	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1992 to 
May 1993.  This appeal arises from an August 1993 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for the residuals of a left 
ankle injury.  This matter was Remanded by the Board of 
Veterans' Appeals (Board) in May 1996 and August 1997 for the 
purpose of obtaining additional medical evidence and 
affording due process to the veteran, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is evidence that the veteran was diagnosed as 
having sprained left ankle in service.

2.  Medical evidence confirming a diagnosis of a current 
disability of the left ankle has not been presented.

3.  The veteran's claim for service connection for the 
residuals of a left ankle injury is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that her feet 
and lower extremities were normal.  She was noted, however, 
to have mild, asymptomatic pes planus.  In January 1993, the 
veteran twisted her left ankle when she slid down a rope 
during basic training and landed the wrong way.  The ankle 
appeared normal.  She had range of motion with pain.  X-rays 
showed no abnormalities.  The veteran was seen one week later 
due to complaints of left ankle pain.  There was minimal 
swelling.  There was no discoloration.  Range of motion was 
intact.  The assessment was inversion injury.  

In February 1993, the veteran was evaluated for complaints of 
chronic left ankle pain.  She said she had been using 
crutches whenever the pain increased.  Manual muscle testing 
was five out of five.  There was no evidence of swelling or 
ecchymosis.  Calcaneal inversion and eversion was within 
normal limits.  X-rays demonstrated soft tissue swelling 
about the ankle joint.  There was no evidence of fracture or 
dislocation.  The assessment was mild ankle sprain.  The 
veteran was placed on a temporary physical profile. 

A follow up examination was conducted by the orthopedic 
clinic in April 1993.  The veteran stated she continued to 
suffer from pain along the left lateral malleolus.  There was 
no evidence of edema or erythema.  The veteran had a full 
range of motion without grinding.  No pathology could be 
identified.  The diagnosis was "pending".

On a Report of Medical Examination pending service discharge, 
the veteran's feet and lower extremities were found to be 
normal.  Her history of chronic left ankle pain due to a 
sprain was noted.  She was issued a Chapter 11 discharge as a 
result of her failure to pass her physical training test.

In May 1993, the veteran filed a claim of service connection 
for a left ankle disorder.  She stated she incurred a mild 
left ankle sprain in service, and that she had been suffering 
from left ankle pain and swelling since that time.  She made 
no reference to post-service medical treatment.

The veteran was afforded a VA orthopedic examination in June 
1993.  She said she sprained her left ankle during basic 
training.  She stated the pain had never fully subsided.  She 
maintained her left ankle problems were the cause of her 
inability to pass her physical training test.  The veteran's 
left ankle was cool without swelling or redness.  She had 
full range of motion with 30 degrees plantar flexion, 30 
degrees dorsiflexion, 15 degrees eversion, and 30 degrees 
inversion.  There was no tenderness about either malleoli.  
The heel was not tender.  X-rays of the left ankle were 
within normal limits.  The assessment was normal examination 
of the left ankle.

By a rating action dated in August 1993, service connection 
for the residuals of a left ankle injury was denied.  The RO 
held service connection could not be established because 
there was no evidence that the veteran currently suffered 
from a disability of the left ankle.

The veteran filed a substantive appeal in January 1994.  
Therein, she asserted that her complaints of chronic pain and 
swelling had not been adequately considered.  She said she 
was no longer able to engage in physical activities.  She 
indicated her ability to engage in social and recreational 
activities had also been adversely affected by her left ankle 
problems.  She furnished a copy of an undated letter she had 
sent to her commanding officer.  The letter concerned the 
veteran disagreeing with her Chapter 11 discharge.  She 
indicated that she had not been given an adequate amount of 
time to recover from her left ankle injury.

In further support of her claim, the veteran submitted 
letters from her mother and [redacted].  Mr. [redacted] reported 
that the veteran had been working for him since May 1993.  He 
said he had noticed that she had difficulty standing for 
prolonged periods of time, and that he often noticed her 
standing on her right leg in order to relieve her painful 
left ankle.  On inquiring about this unusual behavior, the 
veteran showed him her ankle.  Mr. [redacted] stated the 
veteran's left ankle appeared to be swollen at that time.  
Similarly, the veteran's mother indicated that the veteran 
had been suffering from left ankle problems since her service 
discharge.  She said the veteran was in peak physical 
condition prior to her enlistment.

The veteran was afforded a personal hearing before the RO in 
February 1994.  She discussed the circumstances surrounding 
her inservice left ankle injury.  She said she was diagnosed 
as having a sprained left ankle, placed on crutches, and 
given a temporary physical profile.  She maintained that she 
continued to experience swelling and pain of the left ankle 
throughout the remainder of her military service.  Despite 
her continued complaints of left ankle pain, the veteran 
testified she received minimal therapy and/or treatment.  She 
stated, however, that she was told that she had torn three 
ligaments in her left ankle.  She blamed her inability to 
pass her physical test and eventual Chapter 11 discharge on 
her chronic left ankle problems.  

The veteran testified she still suffered from significant 
swelling and pain of the left ankle.  She denied missing any 
work due to her ankle condition.  She asserted her June 1993 
VA examination had been superficial and inadequate for the 
purpose of determining whether she suffered from a left ankle 
disorder.  The veteran testified that she had not sought any 
professional post-service medical treatment.  Instead, she 
said she treated her ankle problem herself by elevating it in 
the evening and wrapping it with an Ace bandage.  Her mother 
added that the veteran had been unable to seek professional 
medical care because of financial reasons.  She stated she 
had noticed a profound difference in the veteran's physical 
capabilities since her return from military service.  

A letter from the veteran's former Taekwon-do instructor, 
submitted at the hearing, indicated that the veteran had been 
his student from October 1991 to November 1992.  He noted the 
veteran was no longer able to perform various Taekwon-do 
techniques due to complaints of left ankle pain.  He said he 
had been told by the veteran that she injured her left ankle 
in service.

In March 1994, the hearing officer denied service connection 
for the residuals of a left ankle injury.  The hearing 
officer stated there remained no credible medical evidence 
that the veteran currently suffered from the residuals of a 
left ankle injury.  He found the evidence of record showed 
that the veteran had injured her left ankle in service, but 
that the condition had resolved itself and was not seen on VA 
examination.  A supplemental statement of the case was 
furnished to the veteran that same month.

The veteran was afforded a VA orthopedic examination in May 
1994.  The findings of said examination were confined to her 
complaints of a left knee disorder.  No references were made 
to her ankle.

The matter was Remanded by the Board in May 1996.  The RO was 
requested to provide the veteran another VA orthopedic 
examination to determine the presence of any left ankle 
disorder.  In doing so, the examiner was asked to state 
whether any ligamentous damage to the left ankle was 
etiologically related to the veteran's military service.

A VA orthopedic examination was scheduled in October 1996.  
The veteran failed to report for this examination.  She also 
appears to have failed to report for an orthopedic 
examination scheduled in November 1996. 

The matter was Remanded again by the Board in August 1997.  
The Board observed that the claims folder did not contain 
copies of the letters informing the veteran that she was 
scheduled for examinations on the dates that she did not keep 
them.  As such, the Board requested that the veteran be 
scheduled for another VA orthopedic examination, and that, in 
doing so, she be informed in writing of the time and location 
of the examination.  The Board indicated that a copy of the 
notification letter should be associated with the claims 
folder.

In a letter dated in November 1997, the RO asked the veteran 
to provide the names of all VA and non-VA health care 
providers who had treated her for her left ankle disorder 
since February 1994.  The veteran did not respond to this 
inquiry.

The veteran was afforded a VA orthopedic examination in 
October 1998.  She said she fell during her military service, 
and that she tore a ligament in her left ankle.  She asserted 
her left ankle was never given a proper amount of time to 
heal.  She stated she currently experienced chronic left 
ankle pain with intermittent swelling.  She denied using 
crutches.  However, the veteran reported using a Velcro ankle 
support whenever she experienced an exacerbation of her 
symptoms.  She described having a "good day" on the date of 
the examination with respect to her ankle.

A physical examination revealed a full and painless range of 
motion of the left ankle.  There was no increased heat, 
swelling, or effusion.  There was no discomfort on stressing 
the ankle or the subtalar joint.  There was no evidence of 
any weakness or ligamentous tear.  There was no pain to 
palpation of the ligaments, which would indicate whether a 
ligamentous injury was present.  The motion of the ankle 
joint did not appear to indicate that a ligamentous 
abnormality existed.  X-rays showed no evidence of bone 
pathology.  The soft tissues were also normal.  The diagnosis 
was unremarkable left ankle.  The examiner stated he had been 
unable to reproduce the veteran's ankle injury and there was 
no evidence of ankle injury on examination.

Service connection for the residuals of a left ankle injury 
was denied in May 1999.  In order to establish a well-
grounded claim of service connection, the RO stated it was 
necessary to provide evidence of a permanent residual or 
chronic disability.  The RO determined that the veteran's 
most recent VA examination had shown that her left ankle was 
normal.  A supplemental statement of the case was mailed to 
the veteran in May 1999.



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If she has not presented 
a well-grounded claim, her appeal must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 


plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable 


presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, what is initially lacking under 
Caluza/Savage tests is medical evidence that the veteran 
currently suffers from a sprained left ankle or residuals of 
such injury.  As was noted above, the veteran has submitted 
no medical evidence that she currently has a disability of 
the left ankle.  Her opinion, standing alone, is insufficient 
to establish the presence of current chronic disability 
related to her sprained left ankle in service.  There is no 
evidence that she is a medical professional.  Therefore, she 
lacks the expertise to render a medical opinion regarding the 
cause of the alleged left ankle pain and swelling.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With respect 
to the hearing testimony and the lay statements submitted in 
support of the claim, neither the veteran nor the other 
individuals are shown to have the medical expertise necessary 
to diagnose a current ankle disability.  While the Board 
considers the hearing testimony credible insofar as it 
described the beliefs in the merits of the claim and current 
complaints, the testimony is not competent to diagnose a 
current ankle disorder.

The Court has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement to service connection to 
cases where there is resulting disability.  Accordingly, the 
veteran's claim of service connection for residuals of a left 
ankle injury must be denied.  Should the veteran obtain 
medical evidence that she has a disability of the left ankle, 
such evidence may be a basis for reopening her claim.




ORDER

Entitlement to service connection for the residuals of a left 
ankle injury is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

